


109 HR 5436 IH: To improve foster care court capacity through loan

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5436
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Schiff (for
			 himself and Ms. Hart) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Education
			 and the Workforce and Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve foster care court capacity through loan
		  forgiveness and performance measurement.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Our Future Act of 2006.
		2.Improvements to
			 courts
			(a)In
			 generalSection 13712(b) of the Omnibus Budget Reconciliation Act
			 of 1993 (42 U.S.C. 629b) is amended to read as follows:
				
					(b)EligibilityIn
				order to be eligible for a grant under this section:
						(1)ApplicationA
				highest State court shall submit to the Secretary an application at such time,
				in such form, and including such information and assurances as the Secretary
				shall require.
						(2)Measures of
				court performanceThere shall be in effect in the State such laws
				and procedures as are necessary to ensure that the courts of the State measure
				the following with respect to children under the jurisdiction of the
				courts:
							(A)The percentage of
				children who do not have a subsequent petition of maltreatment filed in court
				after the initial such petition is filed.
							(B)The percentage of
				children who are the subject of additional allegations of maltreatment within
				12 months after the original petition was closed.
							(C)The percentages of children who reach legal
				permanency within 6 months after removal, within 12 months thereafter, within
				18 months thereafter, and within 24 months thereafter.
							(D)The percentage of
				children who do not reach permanency in the foster care system.
							(E)The percentages of
				children who re-enter foster care pursuant to court order within 12 months
				after being returned to their families, and within 24 months thereafter.
							(F)The percentages of
				children who return to foster care pursuant to court order within 12 months
				after being adopted or placed with an individual or couple who are permanent
				guardians, and within 24 months thereafter.
							(G)The percentages of
				children who are transferred among 1, 2, 3, or more placements while under
				court jurisdiction, distinguishing, where possible, between placements in and
				out of a child’s own home from multiple placements in a variety of
				environments.
							(H)The percentage of
				cases in which both parents receive written service of process within the
				required time standards or where notice of hearing has been waived by
				parties.
							(I)The percentage of
				cases in which there is documentation that timely and proper notice is given to
				parties in advance of the next hearing.
							(J)The percentage of cases in which children
				who have attained 10 years of age receive notice of the legal proceedings in
				their dependency case; the percentage of cases in which children who have
				attained 10 years of age are present in court and afforded an opportunity to be
				heard in their own cases; and the percentage of cases in which children have
				legal representation.
							(K)The percentage of
				cases in which the court reviews case plans within established time
				guidelines.
							(L)The percentage of children receiving legal
				counsel, guardians ad litem, or court-appointed special advocates before the
				preliminary protective hearing or equivalent, with separate measures of the
				percentages of each type of representation and of whether the representation
				was received within established time guidelines, within 5 days after the
				adoption petition is filed, within 6 through 10 days after the filing, and
				within more than 10 days after the filing.
							(M)The percentage of cases in which counsel
				for parents are appointed before the preliminary protective hearing or
				equivalent, with separate measures of the percentages in which such
				appointments are made within established time guidelines, within 5 days after
				the adoption petition is filed, within 6 through 10 days after the filing, and
				within more than 10 days after the filing.
							(N)The percentage of cases in which legal
				counsel for children is appointed on or before the first court appearance, and
				the percentage of cases in which legal counsel for children changes, and the
				number of changes involved.
							(O)The percentage of
				cases in which legal counsel for parents changes, and the number of changes
				involved.
							(P)The percentage of
				cases in which legal counsel for parents, children, and agencies are present at
				each hearing.
							(Q)The percentages of
				children for whom all hearings are heard by 1 or more judicial officers, and
				the number of judicial officers hearing the case.
							(R)The average and
				median times from filing the original petition to adjudication.
							(S)The average and
				median times from filing the original petition to disposition.
							(T)The percentages of
				cases that are adjudicated within 30 days after the filing of the dependency
				petition, within 60 days thereafter, and within 90 days thereafter.
							(U)The percentages of
				cases that receive a disposition within 10 days after the dependency
				adjudication, within 30 days thereafter, and within 90 days thereafter.
							(V)The percentage of cases where children are
				successfully served in the home and not detained; the average and median times
				to reunification; and the percentage of cases where children are not
				successfully reunified.
							(W)The average and
				median times from the filing of the original petition to permanent
				placement.
							(X)The average and
				median times from the filing of the original petition to finalized termination
				of parental rights.
							(Y)The percentages of
				cases for which the termination petition is filed within 3 months after the
				dependency disposition, within 6 months thereafter, within 12 months
				thereafter, and within 18 months thereafter.
							(Z)The percentage of
				cases that receive a termination order within 30 days after the filing of the
				termination petition, within 90 days thereafter, within 120 days thereafter,
				and within 180 days thereafter.
							(AA)The percentages
				of cases for which an adoption petition is filed within 1 month after the
				termination order, within 3 months thereafter, and within 6 months
				thereafter.
							(BB)The percentages of
				cases for which the adoption is finalized within 1 month after the adoption
				petition is filed, within 3 months thereafter, within 6 months thereafter, and
				within 12 months thereafter.
							(CC)The percentage of
				hearings (by hearing type) not completed within timeframes set forth in statute
				or court rules, including, where possible, the reason for
				noncompletion.
							.
			(b)Student loan
			 repayment for family law, dependency, and domestic relations attorneys
				(1)In
			 generalThe Higher Education Act of 1965 is amended by inserting
			 after section 428K (20 U.S.C. 1078–11) the following new section:
					
						428L.Loan
				forgiveness for family law, dependency, and domestic relations
				attorneys
							(a)PurposeThe purpose of this section is to encourage
				qualified individuals to enter and continue employment as family law,
				dependency, and domestic relations attorneys.
							(b)Loan
				forgiveness
								(1)Loan forgiveness
				authorizedThe Secretary is authorized to forgive, in accordance
				with this section and the agreement described in
				subsection (e), the student loan debt of
				an eligible borrower in the amount specified in
				subsection (d) and for the period
				specified in such agreement.
								(2)Method of loan
				forgivenessTo provide the loan forgiveness authorized in
				paragraph (1), the Secretary is
				authorized to carry out a program—
									(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount for a
				loan made under part B of this title; and
									(B)to cancel a
				qualified loan amount for a loan made under part D of this title.
									(c)Eligible
				borrowerThe Secretary is authorized to provided loan forgiveness
				under this section to any individual who—
								(1)is employed
				full-time as a family law, dependency, or domestic relations attorney;
				and
								(2)is not in default
				on a loan for which the borrower seeks forgiveness.
								(d)Loan forgiveness
				amountThe Secretary may,
				from funds appropriated under
				subsection (l), forgive the loan
				obligation of an eligible borrower in accordance with such terms, limitations,
				and conditions as may be mutually agreed upon by such borrower and the
				Secretary in the agreement described in
				subsection (e), except that the amount
				paid by the Secretary under this section shall not exceed—
								(1)$6,000 in any
				calendar year for any borrower; or
								(2)$50,000 in the aggregate for any
				borrower.
								(e)Loan forgiveness
				agreement
								(1)Terms of
				agreementThe Secretary shall not provide loan forgiveness to an
				eligible borrower unless the borrower enters into a written agreement with the
				Secretary which provides that—
									(A)the borrower shall remain employed
				full-time as a family law, dependency, or domestic relations attorney for a
				period of service specified in the agreement (but not less than 3 years),
				unless involuntarily separated from that employment;
									(B)if the borrower is
				involuntarily separated from the employment described in
				subparagraph (A) on account of
				misconduct, or voluntarily separates from that employment, before the end of
				the period specified in the agreement, the borrower shall repay the Secretary
				the amount of any benefits received by such borrower under this section;
									(C)if the borrower is
				required to repay an amount to the Secretary under
				subparagraph (B) and fails to repay
				such amount, a sum equal to such amount shall be recoverable by the Government
				from the borrower (or such borrower’s estate, if applicable) by such method as
				is provided by law for the recovery of amounts owing to the Government;
									(D)the Secretary may
				waive, in whole or in part, a right of recovery under this subsection if it is
				shown that recovery would be against equity and good conscience or against the
				public interest; and
									(E)the Secretary shall
				provide loan forgiveness under this section for the period of the agreement,
				subject to the availability of appropriations.
									(2)Agreement
				renewalUpon completion by an eligible borrower of the period of
				service required under the agreement described in
				paragraph (1), the Secretary may renew
				such agreement with the eligible borrower for a successive period of service to
				be specified in the renewed agreement (which may be less than 3 years).
								(f)Repayments by
				borrowersAny amount repaid by, or recovered from, a borrower (or
				a borrower’s estate) under
				subsection (e)(1)(B) shall be
				credited to the appropriation account from which the loan forgiveness amount
				involved was originally paid. Any amount so credited shall be merged with other
				sums in such account and shall be available for the same purposes and period,
				and subject to the same limitations (if any), as the sums with which the amount
				was merged.
							(g)Application for
				loan forgivenessAn eligible borrower desiring loan forgiveness
				under this section shall submit a complete and accurate application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require.
							(h)PriorityThe
				Secretary shall provide loan forgiveness under this section on a first-come,
				first-served basis, and subject to the availability of appropriations.
							(i)RegulationsThe
				Secretary is authorized to issue such regulations as may be necessary to carry
				out the provisions of this section.
							(j)ConstructionNothing in this section shall be construed
				to authorize the refunding of any repayment of any loan made by a borrower
				prior to the date on which the Secretary entered into an agreement with the
				borrower under
				subsection (e).
							(k)DefinitionIn
				this section the term family law, dependency, or domestic relations
				attorney means an attorney who works in the field of family law,
				dependency, or domestic relations, including juvenile justice, truancy, child
				abuse or neglect, adoption, domestic relations, child support, paternity, and
				other areas which fall under the field of family law, dependency, or domestic
				relations law as determined by State law.
							(l)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $20,000,000 for fiscal year 2007 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
							.
				(2)Cancellation of
			 loans
					(A)AmendmentSection
			 465(a)(2)(F) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)(2)(F)) is
			 amended by inserting , or as a full-time family law, dependency, or
			 domestic relations attorney (as defined in section 428L) after
			 agencies.
					(B)Effective
			 dateThe amendment made by this paragraph shall apply to—
						(i)eligible loans
			 made before, on, or after the date of enactment of this Act; and
						(ii)service as a family law, dependency, or
			 domestic relations attorney that is provided on or after the date of enactment
			 of this Act.
						(C)ConstructionNothing in this paragraph shall be
			 construed to authorize the refunding of any repayment of a loan made by a
			 borrower prior to the date on which the borrower became eligible for
			 cancellation under section 465(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1087ee(a)).
					(c)GAO
			 study
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study that compares States with respect to each of the
			 following:
					(A)The legal representation provided for
			 children.
					(B)Children’s
			 participation in their own cases.
					(C)Preparation of dependency court
			 judges.
					(D)Case tracking and
			 performance measurement.
					(E)Statewide
			 collaborative foster care councils.
					(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Committee on the Judiciary of the House of
			 Representatives a written report that contains the results of the study
			 required by paragraph (1).
				(d)Sense of the
			 Congress with respect to court accountability for improved child
			 outcomesIt is the sense of
			 the Congress that State judicial leadership should use the measures of court
			 performance described in section 13712(b)(2) of the Omnibus Budget
			 Reconciliation Act of 1993 (as amended by subsection (a) of this section) to
			 ensure accountability by every court for improved outcomes for children, and to
			 inform decisions about allocating resources across the court system.
			(e)Sense of the
			 Congress with respect to the organization of State dependency
			 courtsIt is the sense of the
			 Congress that State courts should be organized to enable children and parents
			 to have legal representation and participate in a meaningful way in their own
			 court proceedings.
			(f)Sense of the
			 Congress with respect to building the pool of attorneys qualified to handle
			 cases in dependency courtsIt
			 is the sense of the Congress that law schools, bar associations, and law firms
			 should help build the pool of qualified attorneys available to children and
			 parents in dependency courts.
			(g)Sense of the
			 Congress with respect to training, caseloads, and compensation of attorneys for
			 childrenIt is the sense of
			 the Congress that attorneys for children should have adequate training,
			 reasonable caseloads, and receive reasonable and adequate compensation.
			
